Isaac A. Lee by his will directed that on the death of his wife her remains be interred by his side in the family vault, and her funeral expenses paid out of his estate. She survived him over twenty years, and died in 1933 leaving a will containing among other provisions the common clause directing her executor to pay debts and funeral expenses. The will named the complainant-respondent as executor. The remains of Mrs. Lee were interred as directed in her husband's will, the respondent paid the funeral expenses in the first instance and claimed reimbursement from the husband's estate, which being refused, it filed the bill in this case based on that claim with others. *Page 37 
The vice-chancellor properly held that complainant's primary duty was to pay the funeral expenses, and that such payment was not, nor was the clause in Mrs. Lee's will, a waiver of the right to have the husband's estate make reimbursement. We concur in his conclusions, and the decree under review is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None.